Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 11-23 are allowed.
Claim 9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 also objected for being dependent on an objected claim. 

Prior arts of reference fail to teach wherein said in claims:
9.    “the display apparatus comprises a plurality of first wire parts and a plurality of second wire parts, and
the plurality of first wire parts and the plurality of second wire parts are disposed to be symmetric with respect to another one based on an arbitrary center line of the display apparatus.”
11.    “an inorganic insulating layer on the substrate, the inorganic insulating layer including an opening corresponding to the bending portion; a plurality of wire parts extending from the first area into the second area via the bending portion and disposed on the inorganic insulating layer to overlap the opening; and an organic material layer between the inorganic insulating layer and the plurality of wire units, the organic material layer filling the opening”, including all limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2016/0351107) “Chen” in view of 	Yamazaki et al. (2019/0115417) “Yamazaki”
As of claim 1, Chen teaches
A display apparatus, comprising:
a display comprising a display area (AA Fig.5) and a non-display area (IA Fig.5); 
a first driver in the non-display area (52 Fig.5 on the left side);

Chen Fails to specifically teach wherein said
a bending portion connected to the display; and a connector connected to the bending portion, wherein
a first wire part is connected to the first driver, a second wire part is connected to the second driver,
the first wire part and the second wire part are disposed in the non-display area, and the first wire part and the second wire part are connected to each other via a connection wire part.
However, Yamazaki teaches wherein said
a bending portion connected to the display ([0051], 110 Figs.1A, 7A); and a connector (112 Figs.1A, 7A) connected to the bending portion ([0051], see Figs.1A, 7A), wherein
a first wire part (111 Fig.7A that connect to 104a) is connected to the first driver (104a Fig.7A), a second wire part (111 Fig.7A that connect to 104b)  is connected to the second driver (104b Fig.7A),
the first wire part and the second wire part are disposed in the non-display area ([0106], see location of 111), and the first wire part and the second wire part are connected to each other via a connection wire part  ([0045], 112 Fig.7A). 

As of claim 2, Yamaki teaches 
wherein the connection wire part is disposed in the connector (112 Figs.1A, 7A).
As of claim 3, Yamaki teaches 
wherein said further comprising a terminal connected to the connection wire part (connection terminals in 112 Figs.1A, 7A). 
As of claim 4, Chen as modified by Yamaki fail to teach wherein said further comprising a data driving circuit disposed in the connector. However, Examiner position is that it is a design choice. Further since the disclosure offers no criticality and no unexpected results for having “a data driving circuit disposed in the connector” then it is deemed a design choice. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have “a data driving circuit disposed in the connector”  as a mere design choice based on the specific device that it will be.
As of claim 5, Chen teaches
wherein the display area has a circular Shape ([0024]). 
As of claim 6, Yamaki teaches

the connection wire part is disposed on a different layer than the same layer (112 Fig.9 disposed in layer 203 Fis.8D, 9) on which the first wire part and the second wire part are disposed (132 Figs.3A, 8C, 8D).
As of claim 7, Yamaki teaches
Wherein at least one of the first wire part, the second wire part, and the connection wire part are disposed in a different direction than another thereof ([0092]-[0095] teach different directions of the components specifically at bending position, Figs. 5C, 6A to 6D). 
As of claim 8, Yamaki teaches
Wherein at least one of the first wire part and the second wire part extends perpendicularly with respect to a bending axis of the bending portion (Figs. 6A to 6D show that 111 extends perpendicularly with respect to a bending axis of the bending portion), and
the connection wire part extends parallel to the bending axis of the bending portion (112 Fig. 5A show that 112 extends parallel to bending axis located in 110, see also Fig.1B).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/              Primary Examiner, Art Unit 2628